Citation Nr: 1533573	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  07-17 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a left hand crush injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1961 to July 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This matter was previously before the Board in May 2014; at which time the Board found that new and material evidence had been submitted to reopen the claim for service connection for residuals of a left hand crush injury, and the matter was then remanded for further development, to include the scheduling of a new VA examination.  The case has now been returned to the Board for further appellate review.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2014.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) system as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's May 2014 remand, a VA examination was conducted in June 2014.  The examiner noted that the Veteran had degenerative arthritis in the 3rd and 5th fingers of both hands, and degenerative arthritis of left wrist.  On examination of the wrists, the examiner noted evidence of degenerative arthritis of the right wrist, and a fused left wrist with no heat, swelling, deformity, or pain.  The examiner then noted that since the Veteran has evidence arthritis in both wrists with trauma only to the left wrist, it could not be determined whether or not an injury in service caused the degenerative arthritis without speculation.  

After examination, the examiner then opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale, the examiner indicated that there was no evidence of the Veteran ever having a crush injury to his left hand.  The examiner noted the absence of evidence in the service treatment records, and that post-service x-rays showed evidence of degenerative arthritis but no evidence of a crush injury or fractures.  However, the examiner only considered the medical evidence of record, and failed to consider any pertinent lay evidence.  In particular, the examiner did not comply with the directives of the May 2014 remand by failing to acknowledge and discuss the Veteran's competent reports of having suffered an injury to his left hand and wrist in 1965, when during a practice General Quarters, his left hand was crushed by a watertight door which was being closed while he was trying to get to his appointed duty station.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  The examiner also did not comply with the May 2014 remand directives by failing to take into account all the evidence of record.  The examiner failed to acknowledge and discuss the February 2006 buddy statement from T.W., who was also aboard the ship at the time, and witnessed the Veteran's injury and escorted the Veteran to the ship's medical facility afterwards, as well as a February 2002 statement from R.A., who stated that he had seen the Veteran's left hand in a splint after the injury occurred.  Also, the examiner's opinion is somewhat confusing.  On examination of the wrists, the examiner stated that the Veteran has evidence arthritis in both wrists with trauma only to the left wrist, and that it could not determined whether or not an injury in service caused the degenerative arthritis without speculation.  But then in providing a negative nexus opinion, the examiner stated that there was no evidence of the Veteran ever having an injury to his left hand.  

As such, the Board finds that the examiner did not comply with the Board's instructions in the May 2014 remand order.  The case must be remanded at this time in order to comply with the Board's previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  A new VA examination and medical opinion, which considers the entire the evidence of record, including lay statements, should be obtained.        

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his residuals of a left hand crush injury.  The VBMS claims folder, as well as any records contained in Virtual VA, should be made available to the examiner for review prior to completion of the examination, and the examiner should indicate that the entire claims file has been reviewed prior to providing the requested opinion.   The examiner is asked to perform all necessary tests and studies.  

The examiner is asked to address the following:

a)  The examiner is asked to identify all current left hand and left wrist disabilities.

b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left hand or wrist disability is related to the Veteran's active duty service. 

The examiner should accept the Board's finding that the Veteran suffered a left hand injury during service in 1965, when his hand was crushed by a closing watertight door during a practice General Quarters.

The examiner should provide a detailed rationale for the opinion, taking into account all the evidence of record, including the Veteran's lay statements, as well as the  February 2002 buddy statement from R.A., and the February 2006 buddy statement from T.W..  If the examiner discounts the Veteran's statements, he or she should provide a reason for doing so.

If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, a complete and detailed explanation should be provided as to why such an opinion with regard to the Veteran's disability cannot be provided.  Such explanation may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

2.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




